COURT OF CHANCERY
                                  OF THE
 SAM GLASSCOCK III          STATE OF DELAWARE                COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                     34 THE CIRCLE
                                                               GEORGETOWN, DELAWARE 19947



                         Date Submitted: December 15, 2015
                          Date Decided: December 21, 2015

Mary Rinnier                                  Somers S. Price, Esquire
301 Feryn Farms Drive                         Potter Anderson & Corroon LLP
New Castle, DE 19720                          1313 N. Market Street, 6th Floor
                                              Wilmington, DE 19899
Suzanne I. Seubert, Esquire
Suzanne I. Seubert, P.A.
1328 King Street
Wilmington, DE 19801

              Re:    Mary L. Rinnier, Administratrix v.
                     Gracelawn Memorial Park Inc., et al.
                     Civil Action No. 6473-ML

Dear Ms. Rinnier and Counsel:

      This matter involves a petition by a mother to disinter the body of her

daughter; the individual Respondent is the daughter’s widower, the Petitioner’s son-

in-law. The daughter lived and died in Florida but is buried in a Delaware cemetery.

Simply put, the Petitioner, Ms. Rinnier, believes that the Respondent murdered her

daughter, Laura Bowdoin; via the disinterment and a subsequent autopsy, she seeks

evidence to substantiate this belief. The matter is before me on exceptions to the

Master’s Final Report, which recommends denying Ms. Rinnier’s petition. Upon de
novo review,1 I find the exceptions untimely and unavailing, and deny the petition

to disinter. My reasons follow.

       I would imagine that, if there can be a pain sharper than that caused by the

untimely loss of a child, it is that arising from such a loss accompanied by the

conviction that the loss resulted from unpunished foul play. Whatever the true facts

here, it is clear to me that this is the pain that Ms. Rinnier endures, and that she feels

it a moral duty to pursue the truth of her daughter’s death. That pursuit has led her

a long chase, in the State of Florida and in Delaware. Its results, I imagine, go far

beyond frustrating; they must be nigh unbearable.

       Wanting a legal outcome, no matter how deeply and sincerely, does not make

it so, however. At stake here are the interests of others—the Respondent and a

child—as well as the law of this jurisdiction with respect to exhumation of a body.

Ms. Rinnier’s attempt to exhume her daughter’s body has run afoul of those other

interests and that settled law. After a two-day trial before Master Legrow, the Master

issued a thoughtful and thorough 26-page decision laying out her reasons for denying

Ms. Rinnier’s request for an order permitting disinterment of her daughter’s corpse.

That Master’s Final Report issued on November 24, 2015. Ms. Rinnier has filed a

Notice of Exceptions and the matter has been referred to me.


1
 DiGiacobbe v. Sestak, 743 A.2d 180, 183–84 (Del. 1999) (“[T]he standard of review for a
master’s findings—both factual and legal—is de novo.”). Because the grounds for exception do
not turn on witness credibility, the review may proceed on the paper record.
                                             2
         Under Rule 144 of this Court, “any party taking exception shall file a notice

of exceptions within eleven days of the date of the report.”2 Ms. Rinnier’s Notice of

Exceptions was not filed until December 11, 2015, after the eleven-day exceptions

period had run. The Rule further provides that,

         [i]f a notice of exception to a final report is not timely filed, then the
         parties shall be deemed to have stipulated to the approval and entry of
         the report as an order of the Court.3

The Respondent has objected to the untimely notice of exception, and Ms. Rinnier

has offered no explanation that in equity excuses the tardy filing. Because Ms.

Rinnier did not take timely exception, she is deemed to have consented to the

outcome recommended in the Report, and I do not require briefing or argument

under Rule 144.

         More fundamentally, I have reviewed the record in this case together with the

Final Report. Ms. Rinnier takes exception to the Report on only two grounds. First,

Ms. Rinnier argues that the record reflects that her daughter’s hyoid bone may be

interred along with her daughter’s body, and if so, it may show evidence of

strangulation. According to Ms. Rinnier, this is sufficient to amount to a “reasonable

certainty” that the exhumation, contrary to the findings of the Master, will provide

pertinent evidence on the question of foul play. Second, Ms. Rinnier suggests that



2
    Ct. Ch. R. 144(d)(1) (emphasis added).
3
    Ct. Ch. R. 144(c).
                                             3
the Master improperly imposed a higher standard for exhumation because a prior

autopsy had been conducted in this case. After de novo review, it is clear to me that

these exceptions are without merit and that further proceedings before me would not

result in a conclusion different from that reached by the Master, regardless of

whether the exceptions were considered timely.

       As the Master correctly found, this jurisdiction follows the standard for

exhumation orders set forth in McCullough v. Mutual Life Insurance Company of

New York.4 That case recognizes that, as a general rule, notions of decency and

respect for both the deceased and the living relatives of the deceased mean that an

order of exhumation not be granted lightly. The McCullough Court indicated that a

petitioner must demonstrate that the need for disinterment is not ascribable to fault

on the part of the petitioner, and that it is “reasonably certain that an exhumation of

the body will reveal something bearing on the rights of the parties which could not

otherwise be discovered.”5 The Master found that Ms. Rinnier, as the movant here,

had failed to demonstrate that there was a reasonable certainty that pertinent

evidence would be produced by the exhumation. Without repeating the careful

recitation of expert testimony that led the Master to that determination, I note that

Ms. Rinnier provided the testimony of Dr. William Manion. It is Ms. Rinnier’s


4
  109 F.2d 866 (4th Cir. 1940) (cited with approval in Equitable Life Assurance Soc’y of U.S. v.
Young & Revel Inc., 250 A.2d 509, 510 (Del. 1969)).
5
  McCullough, 109 F2d at 869–70 (emphasis added).
                                               4
theory that her daughter died, not as a result of the overdose of the drug Ambien

found in her system, but that, while under the intoxication of Ambien, she was

susceptible to, and was the victim of, strangulation or suffocation. Dr. Manion said

that, if the body were exhumed, he would like to pursue further toxicology to

determine if Ambien use was chronic by Ms. Rinnier’s daughter, and that he would

like to x-ray the hyoid bone and throat cartilage to see if a fracture had been missed

by a prior autopsy in the case. Dr. Manion, however, did not testify whether the

hyoid bone had been returned to the Decedent’s body and buried with her after it

was removed in the first autopsy. The Respondent offered the testimony of Dr.

William Anderson, who testified that the original autopsy had been “complete,” and

that the hyoid bone had been removed during the initial autopsy because that

procedure revealed that “the thyroid cartilage bones [were] intact,” a determination

which could not have been made without removal of the hyoid bone. Ms. Rinnier

argues that these combined testimonies do not establish that the hyoid bone was not

reinterred with the body, and that by pointing this out, she has complied with the

requirement that she demonstrate to a reasonable certainty that the autopsy would

bear on the issues here, by providing relevant evidence. Ms. Rinnier is incorrect.

      First, the fact that no evidence indicates whether the hyoid bone is present

with the body does not, to my mind, come close to demonstrating to a reasonable

certainty that the hyoid bone is present and able to be disintered. Second, the


                                          5
Master’s determination did not rest simply on the question of whether the hyoid bone

existed; nor did the preponderance of the medical testimony, which indicated that

disinterment would not be fruitful, involve the hyoid bone. In fact, Dr. Anderson

testified at length that other physical findings, fully described in the first autopsy,

were inconsistent with the strangulation murder that Ms. Rinnier alleges.           In

addition, post trial, Dr. Anderson submitted an affidavit which disclosed that a

complete dissection of neck in the original autopsy indicated no trauma. In short,

Dr. Anderson testified that the initial autopsy ruled out Ms. Rinnier’s theory of

murder by strangulation. Ms. Rinnier’s expert, Dr. Manion, opined only that there

was a possibility that an exhumation and second autopsy could support Ms. Rinnier’s

theory, assuming it is true. Taking the evidence in toto, therefore, Ms. Rinnier has

fallen short of demonstrating that it is even more likely than not that the exhumation

would provide useful evidence, let alone a reasonable certainty that information

would result that would bear on the issues at hand. Therefore, Ms. Rinnier could not

prevail on her first exception, regardless of timeliness.

      With respect to her second exception, Ms. Rinnier contends that the Master

impermissibly changed the standard that Ms. Rinnier was required to meet in order

to receive the order she seeks. She contends that the Master increased the burden of

proof, on the improper ground that a prior autopsy had been conducted. Ms. Rinnier

misinterprets the Final Report. In the Report, the Master, properly in my view,


                                           6
simply considered the fact that a prior autopsy had been performed as pertinent to

her analysis: it bore on the question of whether Ms. Rinnier had met the requisite

standard by demonstrating to a “reasonable certainty” that exhumation will provide

useful evidence not otherwise available. The fact of a prior autopsy—which both

provides evidence itself not reliant on exhumation and which necessarily required

removal of certain tissues, making the exhumation less likely to be valuable—was

certainly pertinent to the Master’s inquiry. The Master did not “alter the standard”

or otherwise commit legal error. Again, even if timely, this exception could not

prevail.

      Upon review of the record, it is clear that, despite a remarkable effort on her

part, Ms. Rinnier has been unable to show that the exhumation of her daughter’s

body is justified. There is no question that Ms. Rinnier is sincere in her beliefs and

that she desperately wants to explore every avenue of learning the truth. It is also

true that the interests and emotions of Ms. Rinnier’s son-in-law and her

granddaughter are at stake in this action, and that Ms. Rinnier has failed to meet the

standard for exhumation, according to our case law: she has failed to demonstrate

to a reasonable certainty that disinterment will be of utility. Application of that

standard is reasonable and equitable here. The evidence presented at trial convinces

me that to the extent questions exist regarding the cause of decedent’s death, those

same question would remain following exhumation and subsequent autopsy.


                                          7
      Nothing in this Letter Opinion, I am sure, will satisfy Ms. Rinnier or bring her

the sense that justice has prevailed. In the more than seven years since Laura

Bowdoin died, Ms. Rinnier has pursued every possibility to vindicate what she sees

as a just result. She has performed every obligation that ties of love and blood can

impose between mother and daughter. Sadly, however, there are some wounds that

neither law nor equity can heal. For the foregoing reasons, and for all the reasons

stated in the Final Report, the exceptions to Master LeGrow’s November 24, 2015

Final Report are DENIED. The Petition to exhume the body of Laura Bowdoin is

DENIED. To the extent that the foregoing requires an order to effect, IT IS SO

ORDERED.

                                              Sincerely,

                                              /s/ Sam Glasscock III

                                              Sam Glasscock III




                                          8